The court find that no final order has been made or entered by the court of appeals from which the plaintiff in error can prosecute this proceeding in error. The cause was heard in the court of appeals upon an information or complaint in con*530tempt against the board of county commissioners for failure and refusal to comply with a former decree of said court of appeals which was rendered March 23, 1918, as a result whereof the court of appeals modified and reaffirmed such former order and decree and required that it be complied with by the date therein designated. If this proceeding in error is from the order and decree of March 23, 1918, it comes too late; if it is from the order and decree of December 17, 1919, it is premature, for as yet there has been no judgment of contempt by that court for refusal of the commissioners to obey and execute the. order and decree previously made and entered by the court of appeals. It is therefore ordered that the petition in error be, and the same hereby is, dismissed.

Petition in error dismissed.

Nichols, C. J., Jones, Matthias, Johnson, Wanamaker, Robinson and Merrell, JJ., concur.